DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
First, the disclosure is objected to because of the following:  Paragraph [0002] of the Specification states that … 
This Summary is not intended to identify key or critical elements, or delineate scope of the particular embodiments or any scope of the claims.

This contradicts 37 CFR §1.73 which states that the summary should “be commensurate with the invention as claimed”.  MPEP §608.01(d) further adds that “the summary should be directed to the specific invention being claimed”.  And, anything in the disclosure can/will be used to help determine the scope of the claimed subject matter (e.g., for interpreting a claim’s meaning).  The Office recommends deleting this sentence.  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities.    


Second, the disclosure is further objected to because of the following:  Paragraph [0019] of the Specification states that … 
Furthermore, there is no intention to be bound by any expressed or implied information presented in the preceding Background or Summary sections, or in the detailed description.

First, this contradicts 37 CFR §1.73 which states that the summary should “be commensurate with the invention as claimed”.  MPEP §608.01(d) further adds that “the summary should be directed to the specific invention being claimed”.  And, anything in the disclosure can/will be used to help determine the scope of the claimed subject matter (e.g., for interpreting a claim’s meaning).
In addition, this statement appears to run afoul of at least 37 CFR §1.71, which is directed to “incomprehensible disclosures”.  If there is no intention to be “bound” by passages submitted in the disclosure as a whole, are these passages intentionally misleading?  Are they irrelevant?  Why are they even included in the filing?  How does one examine such an application/disclosure?  See MPEP §702.01.  
  The Office also recommends deleting this sentence.  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities.    



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level mathematically pre-processing / manipulating individual data items, then creating additional data items based upon a vague/unclaimed (i.e., abstract) mathematical process.  Thus, the claims recite a series of mathematical steps that are not tied to a practical application. 

Each claim essentially recites the solving of a math problem (e.g., mathematically pre-processing / manipulating individual data items, then creating additional data items based upon a vague/unclaimed (i.e., abstract) mathematical process).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.  


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites elements / components in which a probability distribution model [i.e., an abstraction] is derived from a tree data structure [i.e., an abstraction] of data samples, and additional data is obtained by “drawing from” [i.e., something even more abstract / broad than merely using mathematics, like selecting(?)] from the probability distribution.

The claim encompasses performing mathematical operations on data, culminating in a mathematical comparison of values representative of data objects.  These concepts, under a broadest reasonable interpretation, encompass the solving of a math problem (i.e., using a potentially multi-step mathematical concept for manipulating data elements).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.  In the alternative, this claim encompasses performing mathematical operations to construct a probability distribution model, then manually selecting (as no actual mathematics is recited as the “generates” element).  

It is further noted that generic hardware (e.g., memory, processor) is also claimed.  

For example, the claim limitation directed to “a generative model component …” merely encompasses creating an abstraction (i.e., a model) that creates an arrangement (i.e., a distribution) of data (e.g., measured samples) based upon probabilities.  The additional limitation directed to “a data augmentation component …” seems to indicate that data from the original model/distribution is changed, but only indicates that “synthetic samples”, presumably different data, are created in a non-specified manner.  Thus, data appears to be mathematically preprocessed, then possibly mathematically manipulated/changed prior to selection.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations or relationships but for the recitation of generic components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Other than reciting additional generic elements, such as processors and memory, nothing in the claim precludes its characterization as a mathematical concept.  For example, the claim encompasses the performance of mathematical operations/steps based upon mathematical relationships to arrange and transform data values, then presumably select those transformed values.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea), or in the alternative mathematical concepts combined with manual selection of results.  

Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass a mathematical concept (an abstract idea), or in the alternative mathematical concepts combined with manual selection of results.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites elements directed to the construction of a data distribution model and subsequent changing/transforming of that data.  Under a broadest reasonable interpretation, other than reciting additional generic computing elements, such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  

The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the recited elements of a generative model component and a data augmentation component in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components (e.g., a processor and memory) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-8 depend upon claim 1, and do not correct the issues set forth above.  Dependent claims 2-8 also recite further mathematical operations (calculations and/or manipulation/preprocessing of data / data values), and therefore are also rejected as claiming abstract, mathematical concepts.  


Independent claims 9 and 15 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  


Claims 10-14 and 16-20 depend upon claims 9 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  


Regarding independent claim 21: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites elements / components in which a probability distribution model [i.e., an abstraction] is derived from a tree data structure [i.e., an abstraction] of data samples, and additional data is obtained by “drawing from” [i.e., something even more abstract / broad than merely using mathematics, like selecting(?)] from the probability distribution.

The claim encompasses performing mathematical operations on data, culminating in a mathematical comparison of values representative of data objects.  These concepts, under a broadest reasonable interpretation, encompass the solving of a math problem (i.e., using a potentially multi-step mathematical concept for manipulating data elements).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.  In the alternative, this claim encompasses performing mathematical operations to construct a probability distribution model, then manually selecting (as no actual mathematics is recited as the “generates” element).  

It is further noted that generic hardware (e.g., a computer, a device and a processor) is also claimed.  

For example, the claim limitations directed to “parameterizing … prior probability distributions  …” and “parameterizing … a posterior distribution …” merely encompass creating an abstractions (i.e., a model) that creates an arrangement (i.e., a distribution) of data based upon probabilities.  The additional limitation directed to “generating … at least one new sample …” seems to indicate that posterior data distribution model model/distribution has changed from the original, and that “synthetic samples”, presumably different data, are created/selected in a non-specified manner.  Thus, data appears to be mathematically preprocessed, then possibly mathematically manipulated/changed prior to selection.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations or relationships but for the recitation of generic components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Other than reciting additional generic elements, such as a computer, a device and a processor, nothing in the claim precludes its characterization as a mathematical concept.  For example, the claim encompasses the performance of mathematical operations/steps based upon mathematical relationships to arrange and transform data values, then presumably select from those transformed values.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea), or in the alternative mathematical concepts combined with manual selection of results.  

Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass a mathematical concept (an abstract idea), or in the alternative mathematical concepts combined with manual selection of results.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites elements directed to the construction of data distribution models and subsequent changing/transforming and selecting of that data.  Under a broadest reasonable interpretation, other than reciting additional generic computing elements, such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  

The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the recited elements of parameterizing prior and posterior probability distributions and generating/selecting data from the posterior distribution elements in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components (e.g., a computer, a device and a processor) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 22-25 depend upon claim 21, and do not correct the issues set forth above.  Dependent claims 22-25 also recite further mathematical operations (calculations and/or manipulation / preprocessing of data / data values), and therefore are also rejected as claiming abstract, mathematical concepts.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 9 15 and 21:  
It is unclear what is meant by the terminology “drawing from”.  This is not the vernacular of one skilled in the art. The claim step indicates that some sort of generation is to take place, yet the language seems to connote a human making a random selection from data points.  
Therefore, the scope of each claim is ambiguous.

Claims 2-8, 10-14, 16-20 and 22-25 depend upon claims 1, 9, 15 and 21, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  

Further regarding claims 8, 14 and 20:  The language of these claims is convoluted (i.e., unclear).  For example: “generates numbers of one or more synthetic samples for respective ones of the respective sample clusters”.  Is this creating numeric value(s)?  Is “numbers of one or more” the same as just claiming “one or more” (I.e., is “numbers of” redundant language?)?  What is a “uniform combined number”?  Is there one or more synthetic sample per measured sample?  The language of each claim appears to be unnecessarily convoluted, and therefore unclear.

claim broadly/abstractly recites “normalizing”.  It is unclear exactly what this means/entails.  The only support for this claim is a pseudocode statement in Table 1 of the specification stating “Output … new sample and (optionally) normalize”.  The concept of normalization may be well-known in the art, but the particulars of how such normalization is to take place on data that has no identified starting format and the resultant “normal” format are unclear here.  
Therefore, the scope of the claim is ambiguous.


Further regarding claim 22:  The claim broadly/abstractly recites “normalizing”.  It is unclear exactly what this means/entails.  The only support for this claim is a pseudocode statement in Table 1 of the specification stating “Output … new sample and (optionally) normalize”.  The generic concept of normalization may be well-known in the art, but the particulars of how such normalization is to take place on data that has no identified starting format, and what the resulting “normalized” data format represents,  are unclear here.  
Therefore, the scope of the claim is ambiguous.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. §103 as being unpatentable over Christopher Paulson et al. (“Multi-sensor synthetic data generation for performance characterization”, SPIE Defense + Commercial Sensing, Baltimore, MD, April 14-18, 2019, SPIE Vol. 10987, pp. 1098707-1 - 1098707-10, hereafter referred to as “Paulson”) in view of Ramazzotti et al (US Patent Application Publication No. 2016/0300036, hereafter referred to as “Ramazzotti”).

Regarding independent claim 1:  Paulson teaches … a generative model component that defines a probability distribution, the probability distribution being parameterized based on one or more measured samples using conditional probabilities determined for respective nodes … associated with dimensions of the one or more measured samples; (See Paulson pp. 2-3 section 2. Operating Condition Sampling discussing the use of Probabilistic Graphic Model [PGM], e.g., a Bayesian Network DAG, and representation of conditional probabilities in the Bayes Net, and the modeling of OCs and their conditional probabilities in the Bayes Net.  See also, p. 2 the two paragraphs before 2. Operating Condition Sampling discussing the collection of data for OCs.  And, p.2 paragraphs 1 and 2 of section 2. Operating Condition Sampling note that how one handles dimensionality is critical/challenging and recommends techniques for dealing with dimensionality challenges.) and a data augmentation component that generates synthetic samples by drawing from the probability distribution for at least one of the one or more measured samples. (See Paulson pp. 2-3 of section 2. Operating Condition Sampling [esp. paragraphs 2-4] discussing creation of a Bayesian Network [i.e., a DAG] representing a set of conditional probabilities and OC states, in the context of p. 6 the paragraph preceding section 3. Data Synthesis indicating that the operating conditions [OCs] next become parameters for the creation of synthetic data.)
However, Paulson does not explicitly teach the remaining limitations as claimed.  Ramazzotti, though, teaches A system comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (See Ramazzotti Fig. 9 showing an exemplary computing environment including memory/storage and processor elements.) of a tree structure (See Ramazzotti Figures 3, 16 and 17, and claim 21 teaching the use of tree and DAG elements.  See also paragraphs 0208, 0257 and 0276, and claim 4 discussing the use of trees and DAG elements, and tree substructures within DAGs)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ramazzotti for the benefit of Paulson, because to do so provided a designer with options for implementing a system for generating new synthetic datasets in a variety of settings, as taught by Ramazzotti in paragraph [0132].  These references were all applicable to the same field of endeavor, i.e., modelling based upon probability distributions and generation of synthetic data.  


Regarding claim 2:  Paulson teaches wherein the computer executable components further comprise: a sample processing component that determines the conditional probabilities for the respective nodes of the tree structure associated with the dimensions of sample measurements for the one or more measured samples.  (See Paulson pp. 2-3 section 2. Operating Condition Sampling paragraphs 2-5 discussing representation of conditional probabilities in a Bayesian NW DAG, in the context of p. 2 in the two paragraphs preceding 2. Operating Condition Sampling discussing the collection of OC data.)  

Regarding claim 3:  Paulson teaches wherein the computer executable components further comprise: a training component that provides a sample selected from the group consisting of (i) a measured sample of the one or more measured samples and (ii) a synthetic sample of the synthetic samples as training data to a machine learning model.  (See Paulson p. 2 in the two paragraphs preceding 2. Operating Condition Sampling discussing the collection of OC data and supplementing training data.  See also, p. 6 in the 1st two paragraphs of section 3. Data Synthesis discussing the employment of synthetic data for training.  And, p. 7 section 4. Baseline Algorithms describes optimal use of deep learning approaches.)  

Regarding claim 4:  Paulson teaches wherein the computer executable components further comprise: a concatenation component that constructs the training data by concatenating sample features, the sample features being selected from the group consisting of (i) first features extracted from at least one of the one or more measured samples and (ii) second features extracted from at least one of the synthetic samples.  (See Paulson p. 6 in the paragraph immediately preceding 3. Data Synthesis discussing that operating conditions [OCs] become parameters for the creation of synthetic data.  See also, p. 6 1st two paragraphs of section 3. Data Synthesis discussing the providing of synthetic data to augment or supplement measured data.)  

Regarding claim 5:  Paulson teaches wherein the one or more measured samples comprise a plurality of measured samples, and wherein the computer executable components further comprise: a sample grouping component that groups measured samples into respective sample clusters.  (See Paulson p.1 in the 1. Introduction section discussing the grouping of OCs into target, environment and sensor OCs, in the context of p. 2 in the 1st two paragraphs before 2. Operation Condition Sampling discussing the collection of data for OCs.)  

Regarding claim 6:  Paulson teaches wherein the sample grouping component groups the measured samples into the respective sample clusters based on extracted features associated with the one or more measured samples.  (See Paulson p. 2 Figure 1 and the preceding paragraph teaching the generation of exemplary SAR, EO and Ladar sample groupings based on data sensor type.)  

Regarding claim 7:  Paulson teaches wherein the sample grouping component groups the measured samples into the respective sample clusters based on class labels associated with the one or more measured samples.  (See Paulson p. 2 Figure 1 and the preceding paragraph teaching the generation of exemplary SAR, EO and Ladar sample groupings based on data sensor type, in the context of p. 1 section 1. Introduction teaching the use of ATR for labeling of objects present in sensed data.)  

Regarding claim 8:  Paulson teaches wherein the data augmentation component generates numbers of one or more synthetic samples for respective ones of the respective sample clusters such that the respective sample clusters comprise a uniform combined number of the measured samples and the one or more synthetic samples across the respective sample clusters.  (See Paulson p. 2 Figure 1 and the preceding paragraph teaching the generation of exemplary SAR, EO and Ladar sample groupings based on data sensor type, in the context of p. 1 section 1. Introduction teaching the use of ATR for labeling of objects present in sensed data.  Also see, p. 6 section 3. Data Synthesis in the 6th paragraph [“As an example …”] discussing exploring the OC space using synthetic data.)  


Claims 9, 10 and 11-14 are substantially similar to claims 1, 3, and 5-8, respectively, and therefore likewise rejected.  

Claims 15, 16 and 17-20 are substantially similar to claims 1, 3, and 5-8, respectively, and therefore likewise rejected.  


Regarding independent claim 21:  Paulson teaches … parameterizing, by a device operatively coupled to a processor, prior probability distributions of respective nodes in a tree representing a measurement based on observed features of left and right subordinate nodes of the respective nodes …; (See Paulson p. 5 top paragraph and Fig. 3 graph teaching use of a CPT for parent states based upon a discrete distribution for their child states.  See also, p. 1 1. Introduction section discussing OC’s as “operating conditions” reflecting target, environment and sensor conditions/values.) parameterizing, by the device, a posterior distribution characterizing observed features of the measurement associated with the tree using the prior probability distributions of the respective nodes …; (See Paulson p. 5 in the 2nd – 4th paragraphs discussing sample generation from an initial distribution and using an iterative process to approximate samples from a desired posterior.) and generating, by the device, at least one new sample by drawing from the posterior distribution, wherein the at least one new sample comprises a synthetic measurement corresponding to the measurement …. (See Paulson p. 5 in the 2nd – 4th paragraphs discussing sample generation from an initial distribution and using an iterative process to approximate samples from a desired posterior.  See also, p. 5 paragraphs 2-4 discussing a process for inferring a set of samples from a Probabilistic Graph Model [PGM] in which an interactive process is used for approximating samples from the desired posterior.)
However, Paulson does not explicitly teach the remaining limitations as claimed.  Ramazzotti, though, teaches A computer-implemented method, comprising: (See Ramazzotti Fig. 9 showing an exemplary computing environment including memory/storage and processor elements.) of the tree; (See Ramazzotti Figures 3, 16 and 17, and claim 21 teaching the use of tree and DAG elements.  See also paragraphs 0208, 0257 and 0276, and claim 4 discussing the use of trees and DAG elements, and tree substructures within DAGs.) of the tree; (See Ramazzotti Figures 3, 16 and 17, and claim 21 teaching the use of tree and DAG elements.  See also paragraphs 0208, 0257 and 0276, and claim 4 discussing the use of trees and DAG elements, and tree substructures within DAGs.) associated with the tree; (See Ramazzotti Figures 3, 16 and 17, and claim 21 teaching the use of tree and DAG elements.  See also paragraphs 0208, 0257 and 0276, and claim 4 discussing the use of trees and DAG elements, and tree substructures within DAGs.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ramazzotti for the benefit of Paulson, because to do so provided a designer with options for implementing a system for generating new synthetic datasets in a variety of settings, as taught by Ramazzotti in paragraph [0132].  These references were all applicable to the same field of endeavor, i.e., modelling based upon probability distributions and generation of synthetic data.  


Regarding claim 22:  Paulson does not explicitly teach the remaining limitations as claimed.  Ramazzotti, though, teaches further comprising: normalizing, by the device, the at least one new sample. (See Ramazzotti paragraphs [0095] and [0098] discussing normalization of the probability rising.)


Regarding claim 23:  Paulson does not explicitly teach the remaining limitations as claimed.  Ramazzotti, though, teaches wherein the measurement is a first measurement, and wherein the computer-implemented method further comprises: providing, by the device, a set of measurements that includes the first measurement, wherein respective measurements of the set of measurements are associated with respective trees corresponding to domain knowledge of the respective measurements of the set of measurements; and inferring, by the device, conditional probabilities for the first measurement using the tree corresponding to the first measurement; and extracting, by the device, features for respective measurements of the set of measurements. (See Ramazzotti paragraphs [0151]-[0154] discussing the use of a Bayes Network DAG including variables/measurements and conditional probabilities, and further extracting / determining qualitative relationship features.)

Regarding claim 24:  Paulson does not explicitly teach the remaining limitations as claimed.  Ramazzotti, though, teaches further comprising: in response to the measurements of the set of measurements being labeled, balancing, by the device, a number of measurements across respective labels associated with the set of measurements via the generating. (See Ramazzotti paragraphs [0214]-[0216] discussing the augmentation of a labeling function enabling each DAG to induce a distribution over a set of samples.)

Regarding claim 25:  Paulson teaches further comprising: in response to the measurements of the set of measurements being unlabeled, clustering, by the device, the set of measurements using the features for the respective measurements of the set of measurements.  (See Paulson p.1 in the 1. Introduction section discussing the grouping of OCs into target, environment and sensor OCs, in the context of p. 2 in the 1st two paragraphs before 2. Operation Condition Sampling discussing the collection of data for OCs.  Also, see p. 2 Figure 1 and the preceding paragraph teaching the generation of exemplary SAR, EO and Ladar sample groupings based on data sensor type.)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Goessling, Marc, “High-Dimensional Generative Models:  Shrinkage, Composition and Autoregression”, PhD Dissertation, The University of Chicago, Chicago, IL, August 2016, 120 pages.
Several approaches to learn generative models for high-dimensional data. Estimating the underlying distribution for a given dataset is one of the most fundamental problems in statistics. Once a distribution estimate is obtained we can in principle derive any population statistic. In particular, we can synthesize data, impute missing values, detect outliers, denoise observations and perform classification. (Abstract); 


Fathalla, Karma Mohamed Gaber, “OFSET-mine:  An Integrated Framework for Cardiovascular Diseases Risk Prediction based on Retinal Vascular Function”, Doctor of Philosophy thesis, Aston, University, School of Engineering and Applied Science, Birmingham, UK, June 2018, 168 pages.
For handling small sample size and imbalance, oversampling can offer a solution through generating synthetic samples of the small (minority) classes. A concern that rises when oversampling medical data is whether the synthesised samples are true representatives of the generating classes. This can achieved by verifying the validity of the synthesised samples after oversampling. … For handling class overlap and augmenting dataset, lazy (distance-based) learning is considered the most appropriate approach (Page 17, section 1.3.2 Current Methods and Associated Limitations); Oversampling enlarges the minority class through generation of synthetic samples. Although this would change the original prior probabilities of the classes, this is necessary in some cases (where the datasets exhibit highly skewed distributions), since the classifiers treat the minority class as noise and completely fail to classify them. The effect of prior probabilities alteration is likely to be ameliorated by the synthesis of good representative samples to enable the separation of the different categories and enhance the generalisation of the model. (Page 53, section 4.4 Oversampling); The visible nodes often correspond to input measurements while hidden nodes are conditionally dependent on the measurements. (Page 93, section 7.1 The Proposed Approach); 


Paulson, Christopher, et al., “Multi-sensor synthetic data generation for performance characterization”, SPIE Defense + Commercial Sensing, Baltimore, MD, April 14-18, 2019, SPIE Vol. 10987, pp. 1098707-1 - 1098707-10.
Each PGM (Probabilistic Graphical Model) represents a particular factorization of a joint probability distribution, but a specific joint distribution may be factorized in multiple ways, each way producing a different graph. In PGMs, each variable is represented by a graph “node” and each conditional dependence by a graph “edge” (arrow for Bayes Nets). OCs (operating conditions) can be modeled using a Bayes Net where OCs are nodes and their conditional probabilities define the arrows between the states of different nodes. (Page 4 [next to last paragraph], section 2. Operating Condition Sampling); Approximating samples from the desired posterior (Page 5, last three paragraphs); Prediction codes have long been used to study phenomenology, to generate synthetic data to train human analysts and provide decision aids, and more recently, to provide synthetic data to augment or supplant measured data used to train target recognition algorithms. In this effort, we extend the use of synthetic data to creation of controlled test data spanning operating conditions key to performance understanding rather than those available from a particular, and necessarily constrained, measurement campaign. (Page 7, section 3. Data Synthesis).   


Merriam Webster’s Collegiate Dictionary, 10th edition, Merriam-Webster, Inc., Springfield, MA, © 2000, pp. 218 and 791 (definitions of cluster and normalize).
A cluster is “a number of similar individuals [e.g., items] that occur together” (Page 218); Normalize is “to make conform to or to reduce to a norm or standard” (Page 791).


Microsoft Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, © 2002, pp. 104-105, 238-239, 264, 304, 336, 366, 368, 391 and 529 (definitions of cluster, cluster analysis, clustering, graph, identifier, label, metadata, node, normalize, parent/child and tree).
Especially, “cluster analysis” which is defined as a “technique used in data mining and knowledge discovery to group observations by identifying and extracting like or similar group conditions” (Page 104); And, a label is defined as an identifier, which is defined as any text string used as a label (Pp. 264 and 304).

Irving, William, et al., “Classification of targets in synthetic aperture radar imagery via quantized grayscale matching”, SPIE Conf. on Algorithms for Synthetic Aperture Radar Imagery VI, Orlando, FL, April 1999, SPIE Vol. 3721, pp. 320-331.
Cited by Paulson [multi-sensor synthetic data generation; Extraction of features from the raw signature (page 321); Probability mass functions identified from data for the probability distribution of detail-quantized text-pixel values conditioned on the value corresponding reference-pixel value (p. 326, Fig. 6). 

Paulson, Christopher, et al., “Articulation study for SAR ATR baseline algorithm”, SPIE Defense + Commercial Sensing, Baltimore, MD, April 14-18, 2019, SPIE Vol. 10987, pp. 109870L-1 – 109870L-17.
Asymptotic prediction code used to generate synthetic data for both training and testing (Page 1, Abstract).

“Graph (discrete mathematics)”, wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Graph_(discrete_mathematics), on 9/26/2022, pp. 1-10 (graph, tree, forest).
Discusses types of graphs including tree and forest (Page 6/10).

US Patent Application Publications
Vogelstein 	 				2019/0256924
Found via InnovationQ Plus.  Amount of text was too large for PE2E Search (Load never finished), could not search the text.

    PNG
    media_image1.png
    38
    890
    media_image1.png
    Greyscale

Figures 68A-K illustrate a Random Forest model tree for classification purposes.  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




September 28, 2022